DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 5, ‘said user’ should be ‘a user’ (3 occurrences) the user is not part of the invention. Claims 4 and 12, no antecedent basis for or more resilient bands, should reflect base claims. Claim 5, lines 5-6, no antecedent basis for attachment and slidable attachment. Claims 9 and 13, ‘said user’ should be ‘a user’ (2 occurrences) the user is not part of the invention.  Claim 16, what is an elevated member?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (D590,038) in view of Brown (5,161,486). Claim 1, Jarosik discloses a belt capable of being worn by a user and a guide, see below.  A clip is configured to attach to a baseball/softball bat. One resistance band is attached to the clip at one end and is attached to the guide at the other end, see below.  The band is slidable along the guide.  Jarosik does not discloses a guide that extends from the midsection to the hip area. Brown teaches a belt worn by a user comprising a guide (14) capable of extending from the midsection to the hip area (fig 2).  Claim 2, the belt is adjustable, see below.  Claim 4, the guide includes a raised rail. One of ordinary skill in the art .  
    PNG
    media_image1.png
    655
    369
    media_image1.png
    Greyscale


Claims 5, 6, 8-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (D590,038) in view of Brown (5,161,486), and further in view of Bergert (7,632,192).  Claim 5, Jarosik in view of Brown discloses a belt capable of being worn by a user and a guide that extends from a midsection to a hip area, see above.  A clip is configured to attach to a baseball/softball bat. One resistance band is attached to the clip at one end and the guide at the other end, see above. The band is slidable along the guide (slidable attachment).  Jarosik discloses the device is for a baseball/softball bat but does not disclose a golf club. Bergert teaches a swing training device comprising a bat for baseball/softball or a golf club attached to a clip and resistance band (fig 2D).  Claim 6, the belt is adjustable, see above.  Claim 8, the guide includes a raised rail. Claim 9, Jarosik in view of Brown discloses a belt capable of being worn by a user and a guide that extends from a midsection to a hip area, see above.  A clip is configured to attach to a baseball/softball bat. One resistance band is attached to the clip at one .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarosik et al. (D590,038) in view of Brown (5,161,486) and Bergert (7,632,192), and further in view of Shenkin (8,801,583). Jarosik and Brown in view of Bergert does not disclose additional resistance bands.  Shenkin teaches an exercise device with interchangeable resistance bands having differing resistance levels and lengths (col. 6, lines 15-20). One of ordinary skill in the art would have modified the system by including additional resistance bands for user development. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



March 19, 2021